I dissent to the opinion of the Court. The first exception alleges error in holding that there was no evidence to show that the defendant had actual notice of the rights of the plaintiff. A careful examination of the testimony satisfies me that there was no testimony to go to the jury which would warrant them in inferring that the defendant had any notice of the existence of plaintiff's mortgage until after he had sold the cotton and parted with the possession of it, and no testimony by which the jury could infer that the defendant had such notice that would put him on guard and make some inquiry, but on the contrary, the only conclusion that could be arrived from the testimony was that defendant, when he sold the cotton, had no knowledge or notice whatsoever of plaintiff's mortgage, and did not have such knowledge or notice until some time after he had sold the cotton in due course of business. "That he had no knowledge of the existence of the mortgage of plaintiff or of such facts which pursued would have disclosed the fact."
The other exceptions question the Court's ruling in not holding that the recording of plaintiff's mortgage within the time prescribed by law was sufficient notice to defendant, *Page 126 
and that after condition broken the defendant by seizing the property covered by mortgage and selling and converting it to his own use under a junior mortgage, was liable in damages. That after the condition of plaintiff's mortgage was broken title vested in plaintiff. The exceptions should be overruled, as the testimony shows defendant had no actual notice of the existence of plaintiff's mortgage when he sold the cotton. It is true that plaintiff's mortgage is on record, but that is not sufficient. Defendant must haveactual notice or knowledge of such facts as would put him on inquiry, and if pursued would have disclosed such facts before he sold the cotton to be made liable. Graham v.Seignious, 53 S.C. 137, 31 S.E. 51; Link v. Barkesdale,70 S.C. 487, 50 S.E. 189.
While it is the law that the recording of a mortgage in the county that the mortgagor resides in is constructive notice to the world, and would entitle the holder of the mortgage after condition broken, to seize the mortgaged property wheresoever found, this only gives the right to seize the mortgaged property, and does not give the holder of the mortgage the right to recover from anyone who has innocently purchased and disposed of the property without knowledge or notice of the existence of the mortgage, or notice of such facts as should put him on inquiry. There is no doubt but the plaintiff here could have recovered from the defendant the property while in his possession, but I do not think, under the facts as testified to, that he can recover for a conversion. I do not think there is any difference between the lien of a chattel mortgage and a lien on crops, except as to manner of enforcement provided by law. Both as to crops are created by statute. I think the Circuit Judge was right. *Page 127